MEMORANDUM2
Bradly Cunningham, an Oregon state prisoner, appeals pro se from the district court’s judgment dismissing with prejudice his 42 U.S.C. § 1983 action for failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo and affirm. See Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam); see also Wash.Rev.Stat. § 4.24.470.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.